Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 30, 2015

                                     No. 04-15-00589-CV

                           IN THE INTEREST OF A.K., a child,

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-2538-CV
                        The Honorable William Old, Judge Presiding


                                        ORDER

      Appellant’s motion for extension of time to file appellant’s brief is granted.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court